Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 1 of 22
Filing # 123083231 E-Filed 03/15/2021 11:54:51 AM

FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing
and service of pleadings or other documents as required by law. This form must be filed by the
plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
to section 25.075, Florida Statutes. (See instructions for completion.)

 

I, CASE STYLE

IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

Sam Rabinovich

 

Plaintiff Case #
Judge
vs,
Costco Wholesale Corporation
Defendant

 

Il. AMOUNT OF CLAIM
Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of

the claim is requested for data collection and clerical processing purposes only. The amount of the claim
shall not be used for any other purpose.

C} $8,000 or less

C] $8,001 - $30,000
C] $30,001- $50,000
C1 $50,001- $75,000
C1 $75,001 - $100,000
over $100,000.00

Il. TYPEOFCASE _ (ifthe case fits more than one type of case, select the most
definitive category.) If the most descriptive label is a subcategory (is indented under a broader
category), place an x on both the main category and subcategory lines.

Comoaite Echos

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 2 of 22

CIRCUIT CIVIL

O Condominium
C Contracts and indebtedness
0 Eminent domain
0 Auto negligence
& Negligence—other
© Business governance
C Business torts
O Environmental/Toxic tort
C Third party indemnification
© Construction defect
C Mass tort
C Negligent security
C Nursing home negligence
Premises liability—commercial
© Premises liability—tesidential
© Products liability
C] Real Property/Mortgage foreclosure
C) Commercial foreclosure
[3 Homestead residential foreclosure
[ Non-homestead residential foreclosure
( Other real property actions

(Professional malpractice
C1 Malpractice—business
Cl Malpractice—medical
2 Malpractice—other professional
O Other
O Antitrust/Trade regulation
C Business transactions
CO Constitutional challenge—statute or ordinance
2 Constitutional challenge—proposed amendment
© Corporate trusts
Q Discrimination—employment or other
C Insurance claims
C Intellectual property
CO Libel/Slander
C Shareholder derivative action
C Securities litigation
Ci Trade secrets
C Trust litigation

COUNTY CIVIL

C1 Small Claims up to $8,000
DO Civil
C] Real property/Mortgage foreclosure

 

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 3 of 22

C] Replevins
Cj Evictions

L] Residential Evictions

[ Non-residential Evictions
O) Other civil (non-monetary)

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes (1 No

IV. REMEDIES SOUGHT (check all that apply):
& Monetary;

© Nonmonetary declaratory or injunctive relief;

Oi Punitive

Vv. | NUMBER OF CAUSES OF ACTION: [ ]
(Specify)

1

VI. IS THIS CASE A CLASS ACTION LAWSUIT?
Cl yes
no

Vil. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
no
O yes If “yes,” list all related cases by name, case number, and court.

Vill. IS JURY TRIAL DEMANDED IN COMPLAINT?
I yes
no

I CERTIFY that the information J have provided in this cover sheet is accurate to the best of
my knowledge and belief, and that I have read and will comply with the requirements of
Florida Rule of Judicial Administration 2.425,

Signature: s/ Daniel Drazen Fla. Bar # 115454
Attorney or party (Bar # if attorney)
Daniel Drazen 03/15/2021
(type or print name) Date

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 4 of 22
Filing # 124811101 E-Filed 04/13/2021 11:32:01 AM

IN THE CIRCUIT COURT OF THE 11th JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

SAM RABINOVICH,
CASE NO.: 2021-006199-CA-01

Plaintiff,
vs.
COSTCO WHOLESALE CORPORATION,

Defendant.
/

SUMMONS

THE STATE OF FLORIDA
TO ALL AND SINGULAR THE SHERIFFS OF SAID STATE:

YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint, in
this action on Defendant:

COSTCO WHOLESALE CORPORATION

BY SERVING: Registered Agent
CT Corporation System
1200 South Pine Island Road
Plantation, FL 33324

IMPORTANT

A lawsuit has been filed against you. You have 20 calendar days after this
summons is served on you to file a written response to the attached complaint with the clerk of
this court. A phone call will not protect you. Your written response, including the case number
given and the names of the parties, must be filed if you want the court to hear your side of the
case. If you do not file your response on time, you may lose the case, and your wages, money,
and property may thereafter be taken without further warning from the court. There are other
legal requirements. You may want to call an attorney right away. If you do not know an attorney,
you may call an attorney referral service or legal aid office (listed in the phone book).

If you choose to file a written response yourself, at the same time you file your written
response to the court, you must also must mail or take a copy of your written response to the
“Plaintiff/Plaintiff's Attorney” named below.

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 5 of 22

Plaintiff/Plaintiff’s Attorney:

DANIEL DRAZEN, ESQUIRE
THE INJURY FIRM

1608 E. COMMERCIAL BLVD.
FORT LAUDERDALE, FL 33334
(954) 951-0000

THE STATE OF FLORIDA:
TO EACH SHERIFF OF THE STATE:

You are hereby commanded to serve this Summons and a copy of the Complaint, in this
action on Defendant:

DATED:
Brenda D. Forman
As Clerk of Said Court

By:

 

As Deputy Clerk

 

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 6 of 22

IMPORTANTE

Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo
de esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este
tribunal. Una llamada telefonica no lo protegera. Si usted desea que el tribunal considere su
defensa, debe presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de
las partes interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria
ser despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del
tribunal. Existen otros requisitos legales. Si lo desea, usted puede consultar a un abogado
inmediatamente. Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia
legal que aparecen en la guia telefonica.

Si desea responder a la demanda por su cuenta, al mismo tiempo en que presente su
respuesta ante el tribunal, usted debe enviar por correo o entregar una copia de su respuesta a la
persona denominada abajo como “Plaintiff/Plaintiff's Attorney” (Demandate o Abogado sel
Demanadante)

IMPORTANT

Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jours consecutifs
a partir de la date de l’assignation de cette citation pour deposer une reponse ecrite a la plainte ci-
jointe aupres de ce tribunal. Un simple coup de telephone est insuffisant pour vous proteger;
vous etes obliges de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus
et du nom des parties nommees ici, si vous souhaitez que le tribunal entende votre cause. Si vous
ne deposez pas votre reponse ecrite dans le delai requis, vous risquez de perdre la cause ainsi que
votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis
ulterieur du tribunal. II y a d’autres obligations juridiques et vous pouvez requerir les services
immediats d’un avocat. Si vous ne connaissez pas d’avocat, vous pourriez telephoner a un
service de reference d’avocats ou a un bureau d’assistance juridique (figurant a l’annuaire de
telephones).

Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement,
en meme temps que cette formalite, faire parvenir ou expedier une copie de votre response ecrite
au “Plaintiff/Plaintiff's Attorney” (Plaignant ou a son avocat) nomme ci-dessous.

 

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 7 of 22
Filing # 123083231 E-Filed 03/15/2021 11:54:51 AM

t

IN THE CIRCUIT COURT OF THE 11th JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

SAM RABINOVICH,
CASE NO.:

Plaintiff,
vs.
COSTCO WHOLESALE CORPORATION,

Defendant.

/
COMPLAINT FOR DAMAGES AND DEMAND FOR TRIAL BY JURY
COMES NOW, the Plaintiff, SAM RABINOVICH, by and through counsel, hereby sues the

Defendant, COSTCO WHOLESALE CORPORATION, and alleges the following:

1. This is an action for damages in excess of $30,000.00, exclusive of attorney’s fees and
costs.

2. At all times material hereto, the Plaintiff, SAM RABINOVICH, resided in Broward
County, Florida and is otherwise sui juris.

3. Atall times material hereto, the Defendant, COSTCO WHOLESALE CORPORATION,
was/is a foreign corporation with its principal place of business in the State of Florida,
authorized to do business and doing business throughout the State of Florida, including.
Miami-Dade County, Florida.

4, On or about June 4, 2020, the Defendant, COSTCO WHOLESALE CORPORATION,

owned, possessed, operated, maintained, and/or controlled the premises located at 14800

Sole Mia Way, North Miami, FL 33181.

 
 

 

Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 8 of 22

t

5. On or about June 4, 2020, the Plaintiff, SAM RABINOVICH, was on said premises as a
business guest/invitee of the Defendant, COSTCO WHOLESALE CORPORATION.

6. As the Plaintiff was entering the premises, he tripped and fell on an unsecure mat,
sustaining serious injuries.

7. The existence of the unsecure mat on the floor created an unreasonably dangerous and
unsafe condition.

8. The Defendant, COSTCO WHOLESALE CORPORATION, its employees, agents,
and/or apparent agents had actual or constructive notice of the existence of the unsecure
mat on the floor.

9, The Defendant, COSTCO WHOLESALE CORPORATION, owed the Plaintiff, SAM
RABINOVICH, a non-delegable duty to use reasonable care in the maintenance of its
premises.

10. On June 4, 2020, the Defendant, COSTCO WHOLESALE CORPORATION, was
negligent and failed to use reasonable care in one or more of the following ways:

a. Failing to maintain the premises in a reasonably safe condition;

b. Allowing the premises to become dangerous, defective, and/or unsafe;

c. Creating a tripping hazard for the Plaintiff and other, similar invitees, that it knew
or should have known existed;

d. Failing to restrict access to the subject area that contained the dangerous condition
that it knew or should have known existed;

e. Failing to warn the Plaintiff of the dangerous condition that it knew or should

have known existed;

 

 

 
 

Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 9 of 22

f. Failing to correct the dangerous condition that it knew or should have known
existed; and

g. Failing to adequately train and supervise its employees and/or agents to locate and
remedy such hazards at the subject property.

11. As a direct and proximate result of the negligence described above, the Defendant,
COSTCO WHOLESALE CORPORATION, caused or contributed to cause injuries and
damages to the Plaintiff, SAM RABINOVICH, which include bodily injury and
disability, emotional and physical pain and suffering, loss of capacity for the enjoyment
of life, loss of wages in the past and future, the loss of the ability to earn wages in the
future, and the expense of medical care and treatment in the past and future. The losses

' aforesaid are either permanent or continuing in nature, and the Plaintiff, SAM
RABINOVICH, will continue to suffer such losses in the future.

WHEREFORE, the Plaintiff, SAM RABINOVICH, demands judgment for compensatory
damages against the Defendants, COSTCO WHOLESALE CORPORATION, for damages in
excess of thirty thousand dollars ($30,000.00), as well as costs, pre-judgment interest where
applicable, compensatory damages, and demands a trial by jury on all issues so triable as a
matter of right. .

DATED this 15th day of March-2021- + ~- +--)-—~---=-—----- ee

[SIGNATURE BLOCK ON FOLLOWING PAGE]

 

 

 
 

 

Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 10 of 22

1

Respectfully Submitted,

THE INJURY FIRM

By: /s/ Daniel Drazen

DANIEL DRAZEN, ESQUIRE

Fla. Bar No. 115454

1608 E. Commercial Blvd.

Fort Lauderdale, FL 33334

Telephone: 954-951-0000

Fax Number: 954-951-1000

Primary Email: eservice2@flinjuryfirm.com

Attorneys for Plaintiff

 

 

 

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 11 of 22
Filing # 123083231 E-Filed 03/15/2021 11:54:51 AM

IN THE CIRCUIT COURT OF THE 11th JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

SAM RABINOVICH,
CASE NO::
Plaintiff,
v8.
COSTCO WHOLESALE CORPORATION,
Defendant.
/

 

PLAINTIFFS’? REQUEST FOR ADMISSIONS TO DEFENDANT
Pursuant to Rule 1.370, Florida Rules of Civil Procedure Civil Procedure, Plaintiff, SAM
RABINOVICH (hereinafter “Plaintiff’), request Defendant, COSTCO WHOLESALE

CORPORATION, (hereinafter “Defendant’’), to admit in writing the truth of the matters set forth

below:

1. The entity named as the Defendant in the Complaint herein is properly named.

2. On June 4, 2020, the Defendant was the owner of the premises where the Plaintiff has
alleged he was injured.

3, On June 4, 2020, the Defendant was responsible for maintaining the premises where
the Plaintiff has alleged he was injured.

4, On June 4, 2020, the Defendant was in control of the premises where the Plaintiff has
alleged he was injured.

5. On June 4, 2020, the Defendant was in possession of the premises where the Plaintiff

has alleged he was injured.

 

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 12 of 22

6. On June 4, 2020, no individual or entity other than the Defendant had any ownership
interest, possession, custody, or control over the premises where the Plaintiff has

alleged she was injured.

7. Jurisdiction as alleged in the Complaint is proper.
8. On June 4, 2020, the Plaintiff was a business invitee upon the Defendant’s premises.
9. The Defendant or the Defendant’s employees failed to maintain the premises in a

reasonably safe condition.

10. The Defendant or Defendant’s employees failed to warn the Plaintiff of the existence
of an unreasonably dangerous condition that existed on the premises.

11. The Defendant or Defendant’s employees were negligent in failing to maintain the
premises in a reasonably safe condition.

12. The Plaintiff was injured as a result of the Defendant’s negligence or the negligence

of Defendant’s employees.

13. There are no third parties responsible for any of the injuries sustained by the Plaintiff
herein.

14. Plaintiff was not responsible for his own injuries.

15. Defendant utilizes surveillance cameras on the premises where the subject incident
occurred.

16. Defendant is in possession of surveillance video that captured the area where the
Plaintiff fell.
17. Defendant is in possession of surveillance video that shows the June 4, 2020 incident

alleged herein involving the Plaintiff.

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 13 of 22

18,

19.

20.

Defendant was, at one time, in possession of surveillance video that shows the June 4,
2020 incident alleged herein involving the Plaintiff.

Defendant follows a policy or procedure directing employees to locate and preserve
video surveillance for the one (1) hour period before and the one (1) hour period after
a claimed injury has occurred on its premises.

On June 4, 2020, the Defendant and/or Defendant’s employees/agents were made
aware of Plaintiffs fall and injuries.

WE HEREBY CERTIFY that a true and correct copy of the foregoing was served upon

the Defendant, COSTCO WHOLESALE CORPORATION, with the Summons and Complaint.

Respectfully Submitted,

THE INJURY FIRM

By: /s/ Daniel Drazen

DANIEL DRAZEN, ESQUIRE

Fla. Bar No. 115454

1608 E. Commercial Blvd.

Fort Lauderdale, FL 33334

Telephone: 954-951-0000

Fax Number: 954-951-1000

Primary Email: eservice2@flinjuryfirm.com

Attorney for Plaintiff

 

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 14 of 22
Filing # 123083231 E-Filed 03/15/2021 11:54:51 AM

IN THE CIRCUIT COURT OF THE 11th JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

SAM RABINOVICH,
CASE NO.::
Plaintiff,
VS.
COSTCO WHOLESALE CORPORATION,
Defendant.
/

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION
TO DEFENDANT

The Plaintiff, SAM RABINOVICH, (hereinafter “Plaintiff’), through counsel, and
pursuant to Rule 1.350 of the Florida Rules of Civil Procedure, hereby request the Defendant,
COSTCO WHOLESALE CORPORATION, (hereinafter ’Defendant’’), to produce the following
for inspection and/or copying within and in support thereof, would show that the requested items
are within the scope of discovery as set forth in Rule 1.280(b) and that the materials requested
are in the possession, custody and control of the party to whom the request is directed, and that
such items are necessary for the Plaintiff to properly prepare her case:

(Definition: Incident refers to the fall sustained by the Plaintiff on June 4, 2020)

1. Any and all statements, whether written, taped, stenographically recorded, or

videotaped of the Plaintiff.

2. Any and all statements, whether written, taped, stenographically recorded or

videotaped from any person or potential witness regarding the facts of this
lawsuit, or in the alternative, the names and addresses of all persons from whom

statements were taken.

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 15 of 22

3. Any and all incident reports, or other papers describing the incident in the
possession, custody and/or control of the Defendant, its agents or attorneys (each

lettered paragraph requires a separate response):

a, Reflecting statements made by Plaintiff
b. That was or were prepared in the ordinary course of any of Defendant’s
businesses.

4, Any and all documents referencing the Plaintiff, in the possession, custody, or
control of the Defendant.

5. Any and all electronic mail referencing the Plaintiff, in the possession, custody, or
control of the Defendant.

6. Any and all of your licenses to do business as of the date of the incident described

in the Complaint.

7. Any and all of your fictitious name affidavits showing the name or name of the
entity that does business at the premises where the incident described in the
Complaint occurred.

8. The declaration page(s) or face sheet(s) showing the dollar amount of coverage
for any and all insurance policies that cover or may cover Defendant for the
damages sustained by Plaintiff in the incident described in the Complaint. If there
is no declarations page, please provide the entire policy.

9. Copies of any and all sweep sheets, maintenance records, or other documents
detailing the times that the area of the incident was maintained within 24 hours of

the incident described in the Complaint.

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 16 of 22

10. Any and all policies and procedures, employee manuals, employee handbooks, or
other documentation detailing the requirements for maintenance of the premises
in question.

11. Any and all training materials regarding the maintenance of the premises in
question.

12. Any and all videos or digitally recorded information recorded on the date of the
incident, by and all cameras/recording devices located at the premises in question.

13. Any and all videos or photographs depicting the Plaintiff.

14. Any and all photographs depicting the condition of the area where Plaintiff fell.

15. All documents identifying all prior similar slip and falls and/or trip and falls
occurring at the subject location where it was alleged or determined that any
employee or invitee of the Defendant fell. This request is limited to the three (3)
years prior to the subject incident.

16. If you claim a third party may be liable in whole or in part for the injuries of the
Plaintiff, please provide any and all documents supporting this contention.

WE HEREBY CERTIFY that a true and correct copy of the foregoing was served upon

the Defendant, COSTCO WHOLESALE CORPORATION with the Summons and Complaint.

[Signature block on next page]

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 17 of 22

Respectfully Submitted,

THE INJURY FIRM

By: /s/ Daniel Drazen

DANIEL DRAZEN, ESQUIRE
Fla. Bar No. 115454

1608 E. Commercial Blvd.

Fort Lauderdale, FL 33334
Telephone: 954-951-0000

Fax Number: 954-951-1000

Primary Email: eservice2@flinjuryfirm.com

Attorneys for Plaintiff

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 18 of 22
Filing # 125597287 E-Filed 04/26/2021 02:10:39 PM

VERIFIED RETURN OF SERVICE

State of Florida County of Miami-Dade Circuit Court

Case Number: 2021-006199-CA-01
BllI2021004515

SAM RABINOVICH 5
vs.

 

 

Defendant:
COSTCO WHOLESALE CORPORATION

For:

Daniel Drazen, Esq.

The Injury Firm

1608 E. Commercial Blvd.
Fort Lauderdale, FL 3334

Received by Burke Process Service, Inc on the 16th day of April, 2021 at 11:47 am to be served on COSTCO
WHOLESALE CORPORATION BY SERVING REGISTERED AGENT CT CORPORATION SYSTEM, 1200 SOUTH
PINE ISLAND ROAD, PLANTATION, FL 33324.

1, April D. Lewis, do hereby affirm that on the 16th day of April, 2021 at 12:40 pm, I:

CORPORATE: served by delivering a true copy of the Summons, Complaint for Damages and Demand for Jury
Trial, Request for Admissions, Request for Production, Notice of Service of Interrogatories, Interrogatories
and Civil Cover Sheet with the date and hour of service endorsed thereon by me, to: DONNA MOCH as
DESIGNATED AGENT, employed therein and authorized to accept service for COSTCO WHOLESALE
CORPORATION BY SERVING REGISTERED AGENT CT CORPORATION SYSTEM at the address of: 1200
SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324, and informed said person of the contents therein, in
compliance with state statutes.

Under penalties of perjury, | declare that | have read the foregoing Return of Service and the facts stated are true
and correct. NO NOTARY REQUIRED PURSUANT TO F.S. 92.525 (2).

 
 

 

April D. Lewis
SPS # 1482
Burke Process Service, Inc
7200 W. Camino Real

Suite 102

Boca Raton, FL 33433
(954) 514-0116

Our Job Serial Number: BII-2021004515

Copyright © 1992-2021 Database Services, Inc. - Procass Server's Toolbox V8.1t

 

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 19 of 22
Filing # 126329169 E-Filed 05/06/2021 03:56:08 PM

100690-12
IN THE CIRCUIRT COURT OF THE
ELEVENTH JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

SAM RABINOVICH, CIRCUIT CIVIL DIVISION
Plaintiff, CASE NO. 2021-006199-CA 01
V.
COSTCO WHOLESALE
CORPORATION,
Defendant.

/

 

DEFENDANT’S MOTION FOR EXTENSION OF TIME TO RESPOND TO
PLAINTIFE’S COMPLAINT

The Defendant, COSTCO WHOLESALE CORPORATION, by and through
undersigned counsel, moves this Honorable Court to enter an Order extending the time within
which the Defendant must answer Plaintiff's Complaint, and as grounds would state as follows:

1. Defendant was recently served with Plaintiff's Complaint.

2. To date, Defendant has been unable to meet with his counsel and gather
sufficient information to properly respond to the Plaintiff's Complaint.

3. Defendant is acting diligently in their efforts to obtain the necessary
information in order to respond properly.

4. Defendant requests that this Court grant Defendant an extension to provide

plaintiff with a response to their Complaint.

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 20 of 22

CASE NO. 2021-006199-CA 01

WHEREFORE, the Defendant, COSTCO WHOLESALE CORPORATION,
requests this Court enter an Order allowing the Defendant additional time within which to

respond to Plaintiff's Complaint.

CERTIFICATE OF SERVICE
WE HEREBY CERTIFY that a copy hereof has been electronically served via Florida

ePortal to: Daniel Drazen, Esq., eservice2@flinjuryfirm.com; on this 6" day of May, 2021.

/s/ Jaime J. Baca

Jaime J. Baca, Esquire

Florida Bar No. 113859

WICKER SMITH O'HARA MCCOY & FORD), P.A.
Attorneys for Defendant

2800 Ponce de Leon Boulevard
Suite 800

Coral Gables, FL 33134

Phone: (305) 448-3939

Fax: (305) 441-1745
miacrtpleadings@wickersmith.com

 

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 21 of 22

DEMAND FOR SETTLEMENT
May 6, 2021
Wicker Smith
Attn: Juan Ayala, Esq.
RE: Our Client: Sam Rabinovich
Your Insured: Costco Wholesale
D/A: June 4, 2020

Claim Number: 003632582567GB01
Dear Mr. Ayala:
Please find below a medical summary of care and demand for settlement.
MEDICAL SUMMARY OF TREATMENT

Three days after the fall, Mr. Rabinovich presented to Aventura Hospital with complaints of
headaches, nausea, and vomiting. He also complained of back pain, right arm pain, and right-
hand pain. A physical examination revealed tenderness to the low back, as well as swelling and
tenderness to the right hand/wrist. He was diagnosed with lumbar strain, concussion, head
injury, and multiple contusions, discharged and advised to follow-up with a specialist.

Three days later, Mr. Rabinovich presented for an initial consultation with Dr. Bruno cesar de
Rocha. His primary complaints were of headaches, neck pain, low back pain, right elbow pain,
right hand pain, and upper back pain. He also had radiating pain from his low back down and
into his right lower extremity. Mr. Rabinovich subsequently completed three months of
chiropractic care with Dr. Rocha.

On July 1, 2020, Mr. Rabinovich went for a neurological consult with Steven Resnick, D.O. HE
reported ongoing headaches, nausea, leg weakness, and imbalance. He also noted dizziness and
spinning when lying down. Additionally, he complained of memory loss, difficulty
concentrating, and neck pain. Dr. Resnick diagnosed him with head injury indicative of
postconcussive-like syndrome and ordered an EEG, as well as MRIs of the neck and brain.

On August 25, 2020, Sam presented for an initial consultation with Amy Starry, D.O. At this
time he complained of right hand pain with numbness and tingling, as well as neck pain. Dr.
Starry restricted Sam from lifting anything greater than 5 pounds, in addition to all strenuous
activity.

On September 1, 2020, Sam went for a final consultation with Dr. Rocha. He reported ongoing
pain to his neck, upper back, low back, and right hand/thumb. He also reported occasionally
dizziness at a rate of 2-3 times per week. Dr. Rocha rendered an opinion that Sam sustained a
permanent injury as a result of the fall and recommended he return on an as needed basis. He
diagnosed him with an 8% impairment to his body as a result of the fall and estimated future care
costs of $4,000.00-$5,000.00 per year.

aaniot"C"

 

 
Case 1:21-cv-21850-DPG Document 1-2 Entered on FLSD Docket 05/18/2021 Page 22 of 22

As you can see, Sam has suffered tremendously as a result of your insured’s negligence. We are
now almost a year post-incident and he still suffers neck, low back, and hand pain on an almost
daily basis. He must be adequately compensated for all he has been through and will continue to

 

endure.
MEDICAL BILL SUMMARY
Aventura Hospital: $41,104.00
Intellirad Imaging LLC: $1.286.00
ER Physicians: $1,877.00
Pro-Health Chiro: $4,630.00
Dr. Resnick: $993.00
Radiology of MSMC: $848.00
Mount Sinai Medical: $10,140.36
Iconic Imaging: $1,750.00
Alliance Spine & joint: $2,870.08
TOTAL DAMAGES: $65,498.44 + pain & suffering + future medicals
OUR OFFER TO SETTLE

 

We would like to try to amicably conclude this matter. Sam, as a result of this incident has
undergone extensive medical treatment, and will continue to suffer for the rest of his life as a result
of your negligence. Although no amount of money will make Sam whole, he must be adequately
compensated for all he has been through and will continue to endure. At this time, Sam is willing
to resolve this case for $200,000.00.

Sincerely,

Daniel Drazen, Esq.

 

 
